UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-362 FRANKLIN ELECTRIC CO., INC. (Exact name of registrant as specified in its charter) Indiana 35-0827455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 East Spring Street Bluffton, Indiana (Address of principal executive offices) (Zip Code) (260) 824-2900 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company o -1- Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Outstanding at Class of Common Stock November 3, 2010 $.10 par value 23,209,516 shares -2- FRANKLIN ELECTRIC CO., INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Number Item 1. Financial Statements Condensed Consolidated Statements of Income for the Third Quarter and Nine MonthsEnded October 2, 2010 and October 3, 2009 4 Condensed Consolidated Balance Sheets as of October 2, 2010 and January 2, 2010 5-6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended October 2, 2010 and October 3, 2009 7 Notes to Condensed Consolidated Financial Statements 8-18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19-24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 4. Item 6. Reserved Exhibits 26 Signatures 27 Exhibit Index 28 Exhibits 29-32 -3- PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FRANKLIN ELECTRIC CO., INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Third Quarter Ended Nine Months Ended October 2, October 3, October 2, October 3, (In thousands, except per share amounts) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring expenses Operating income Interest expense ) Other income/(expense) ) Foreign exchange gain/(loss) Income before income taxes Income taxes Net income Less: Net income attributable to noncontrolling interests ) Net income attributable to Franklin Electric Co., Inc. $ Per share data: Basic earnings $ Diluted earnings $ Dividends per common share $ See Notes to Condensed Consolidated Financial Statements. -4- FRANKLIN ELECTRIC CO., INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share amounts) October 2, January 2, ASSETS Current assets: Cash and equivalents $ $ Receivables, less allowances of $2,826 and $2,464, respectively Inventories: Raw materials Work-in-process Finished goods LIFO reserve ) ) Deferred income taxes Other current assets Total current assets Property, plant and equipment, at cost: Land and buildings Machinery and equipment Furniture and fixtures Other Total property, plant and equipment Allowance for depreciation ) ) Total property, plant and equipment, net Assets held for sale - Intangible assets Goodwill Other assets Total assets $ $ See Notes to Condensed Consolidated Financial Statements. -5- (In thousands, except share amounts) October 2, January 2, LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes, net Current maturities of long-term debt and short-term borrowings Total current liabilities Long-term debt Deferred income taxes Employee benefit plan obligations Other long-term liabilities Commitments and contingencies - - Redeemable noncontrolling interest Shareowners’ equity: Common shares (65,000 shares authorized, $.10 par value) outstanding (23,206 and 23,128, respectively) Additional capital Retained earnings Accumulated other comprehensiveloss ) ) Total shareowners’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See Notes to Condensed Consolidated Financial Statements. -6- FRANKLIN ELECTRIC CO., INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended October 2, October 3, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization Share-based compensation Deferred income taxes (Gain)/loss on disposals of plant and equipment ) Restructuring and asset impairment - Excess tax from share-based compensation arrangements ) ) Changes in assets and liabilities: Receivables ) Inventories ) Accounts payable and other accrued liabilities ) Income taxes, net Employee benefit plan obligations ) ) Other, net ) ) Net cash flows from operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Proceeds from sale of property, plant and equipment 64 Additions to other assets ) - Cash paid for acquisitions, net of debt and cash acquired ) ) Net cash flows from investing activities ) ) Cash flows from financing activities: Proceeds from short-term debt - Repayment of short-term debt - ) Repayment of long-term debt ) ) Proceeds from issuance of common stock Excess tax from share-based compensation arrangements 61 Purchases of common stock ) - Dividends paid ) ) Net cash flows from financing activities ) ) Effect of exchange rate changes on cash ) Net change in cash and equivalents Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Cash paid for income taxes, net $ ) $ Cash paid for interest $ $ Non-cash items: Additions to property, plant, and equipment, not yet paid $ $
